ORIGINAL                                                            06/21/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 22-0290



                                          DA 22-0290


 IN RE THE PARENTING OF:                                                        ALED
              L.O.H. and S.K.H., Minor Children,                                 JUN 2 1 2022
                                                                               Bowen Greenwood
                                                                            Clerk of Suprerne Court
                                                                               State of Montana
 CHELSEY S. DREW,

              Petitioner and Appellant,                                 ORDER

       v.

 CHAZ M. HYLAND,

              Respondent and Appellee.


       Appellee Chaz M. Hyland has moved to dismiss this appeal pursuant to
M. R. App. P. 4(5)(a)(iii) on the grounds that it was prematurely filed because the District
Court has not yet ruled upon a necessary determination of costs and attorney fees.
       Appellant Chelsey S. Drew opposes Hyland's motion. She admits the appeal was
prematurely filed but urges this Court to treat it as filed on the date the District Court enters
its rulings on costs and attorney fees. Drew points to M. R. Civ. P. 58(e) and argues that
dismissal is unnecessary because the Court can treat the appeal as filed on a later date.
Drew overlooks that Rule 58(e) was revised, effective January 1, 2022, and the language
on which she relies was stricken from the Rule. In the Matter of the Montana Rules of
Civil Procedure, No. AF 07-0157, Order (Mont. Oct. 12, 2021). M. R. App. P. 4(5)(a) was
concurrently revised to specify:
              (iii) A notice of appeal filed prior to the district court's ruling on any
       necessary determination of the amount of costs and attorney fees awarded,
       or sanctions imposed, may be dismissed sua sponte and shall be dismissed
       upon the motion of any party. The district court is not deprived of
       jurisdiction to enter its order on a timely motion for attorney fees, costs, or
       sanctions by the premature filing of a notice of appeal, in accordance with
       Rule 58(e), M. R. Civ. P.
In the Matter ofthe Montana Rules ofAppellate Procedure, No. AF 07-0016, Order (Mont.
Oct. 12, 2021). These revisions were implemented in part to eliminate the administrative
difficulties posed by placing premature appeals in a suspended status and to more clearly
advise litigating parties as to the disposition of prematurely filed appeals. In the Matter of
the Montana Rules of Civil Procedure, No. AF 07-0157, Order (Mont. Aug. 4, 2021);
In the Matter of the Montana Rules of Appellate Procedure, No. AF 07-0016, Order
(Mont. Aug. 4, 2021).
       As Rule 4(5)(a)(iii) provides, an appeal filed in this Court prior to the district court's
ruling on any necessary determination of costs and attorney fees shall be dismissed upon
the motion of any party. Hyland's motion to dismiss is well-taken.
       IT IS THEREFORE ORDERED that this appeal is DISMISSED WITHOUT
PREJUDICE.
       IT IS FURTHER ORDERED that this matter is REMANDED to the District Court.
       The Clerk is directed to provide copies of this Order to all counsel of record.
                          4- '—
       Dated this e..-[    day of June, 2022.




                                                                  Chief Justice




                                                                     Justices



                                                2